DETAILED ACTION

The amendment filed on 11/11/21 has been fully considered and made of record in the instant application. By this amendment, claims 1-12 are canceled and newly added claims 13-32 are pending in the application. 

Allowable Subject Matter
Claims 13-32 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 13-32. Specifically, the combination of an electrical coupling structure comprising: the intermediate layer comprises an insulating layer and a two-dimensional material layer, the two-dimensional material layer is between the metal layer and the insulating layer, the insulating layer is between the semiconductor layer and the two-dimensional material layer, and the intermediate layer has a total film thickness of 0.6 nm or more but not exceeding 5.0 nm.
The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THERESA T DOAN/Primary Examiner, Art Unit 2814